DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, “the label panel area” lacks antecedent basis.
Regarding claim 19, the term “matching square” is unclear because it is unclear what exactly the interior cavity is matching with. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 3,319,865 to Livas.
Regarding claim 1, Livas discloses a plastic base tray (Fig 1) for packaging eggs, the plastic base tray comprising a thermoformed solid sheet of plastic comprising a top wall and a rectilinear array of recessed base cells (1a, 1b) arranged in rows and columns depending from the top wall, each base cell having an open top end (adjacent 7), a sidewall and closed bottom wall (5, 6) and being sized and shaped to hold one egg in a generally upright position with the long axis of the egg disposed in a vertical direction transverse to a base plane in which the bottom walls of the base cells reside (Fig 4), the top wall surrounding the array having opposing front and rear edges and opposing left and right side edges (Fig 1), a pair of opposing handle flanges (at 2,3) extending from the opposing left and right side edges to form an outermost perimeter of the base tray along with the opposing front and rear edges, each handle flange including a handle recess (8) configured to be grasped by hand for lifting and transporting the base tray with the array of base cells filled with eggs.

Claim(s) 1-4, 7, 9-11, 16-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2006/0219594 to Andrews et al. (Andrews).
Regarding claim 1, Andrews discloses a plastic base tray (14) for packaging eggs (60), the plastic base tray comprising a thermoformed solid sheet of plastic comprising a top wall (50) and a rectilinear array of recessed base cells (55) arranged in rows and columns depending from the top wall, each base cell having an open top end, a sidewall and closed bottom wall (Fig 1) and being sized and shaped to hold one egg (60) in a generally upright position with the long axis of the egg disposed in a vertical direction transverse to a base plane in which the bottom walls of the base cells reside (Fig 1), the top wall surrounding the array having opposing front and rear edges and opposing left and right side edges (Fig 1), a pair of opposing handle flanges (58) extending from the opposing left and right side edges to form an outermost perimeter of the base tray along with the opposing front and rear edges, each handle flange including a handle recess (52) configured to be grasped by hand for lifting and transporting the base tray with the array of base cells filled with eggs (¶0031).
Regarding claim 2, Andrews further discloses handle flanges (58) defining an outermost handle perimeter of the base tray in width direction, front and rear base tray edges define an outermost tray perimeter in length direction transverse to width direction (Fig 1) and further discloses the distance between width and length substantially equal and defining a square base tray shape (¶0034). 
Regarding claim 3, Andrews further discloses square base tray footprint capable of fitting within a shipping carton also have a matching square interior cavity since it has the structure as recited (¶0034).
Regarding claim 4, Andrews further discloses rectilinear base array comprising a 5 by 6 array of cells (55, Fig 3a).
Regarding claim 7, Andrews further discloses an assembly comprising the base tray of claim 1 and mating plastic lid tray (12) comprising a thermoformed solid sheet of plastic comprising a top lid wall (20) and a plurality of lid cells (40) depending from the top lid wall and arranged in a rectilinear array of rows and columns, each lid cell being aligned with one base cell (55, Fig 1) and configured to cover an egg (60) disposed in the aligned base cell, the top lid wall (20) surrounding the lid array having opposing front and rear lid edges and opposing left and right side lid edges (Fig 1), a pair of opposing handle flanges (22) extending from the opposing left and right side edges to form an outermost perimeter of the base tray along with the opposing front and rear edges, each handle flange including a handle recess (24) configured to be grasped by hand for lifting and transporting the base tray with the array of base cells filled with eggs (¶0027).
Regarding claim 9, Andrews further discloses handle flanges (22) defining an outermost handle perimeter of the lid tray in width direction, front and rear base tray edges define an outermost tray perimeter in length direction transverse to width direction (Fig 1) and further discloses the distance between width and length substantially equal and defining a square base tray shape (¶0034). 
Regarding claim 10, Andrews further discloses square base tray and lid footprint capable of fitting within a shipping carton also have a matching square interior cavity since it has the structure as recited (¶0034).
Regarding claim 11, Andrews further discloses rectilinear base array (14) and rectilinear lid array (12) each comprising an aligned 5 by 6 array of cells (Fig 1).
Regarding claim 16, as best understood, Andrews further discloses base tray (14) including support posts (32) for supporting label panel area (intended use).
Regarding claim 17-18, Andrews further discloses a stack of assembled base and lid trays comprising a plurality of assembled base and lid trays aligned in a stack with aligned cells of the lid and base arrays aligned with a vertical stack axis (¶0043).
Regarding claim 19, as best understood, Andrews further discloses a carton containing the stack of assembled base and lid trays. The square base and lid tray footprints configured to fit within a matching square interior cavity of the carton (full-case box, ¶0034).
Regarding claim 20, Andrews further discloses rectilinear base array comprising a 5 by 6 array of cells (55, Fig 3a).
Regarding claim 21, Andrews further discloses rectilinear base array (14) and rectilinear lid array (12) each comprising an aligned 5 by 6 array of cells (Fig 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0219594 to Andrews et al. (Andrews) in view of US 2015/0327934 to Thomas et al. (Thomas).
Regarding claim 5, Andrews discloses the base tray of claim 1 but does not teach each handle flange including a supporting flange area surrounding the handle recess.  However, Thomas discloses cover assembly (Figs 10-12) wherein a tray member (354) has a pair of opposing handle flanges (356, 358, Fig 12) extending from opposing left and right side edges to form an outermost perimeter of the base tray along with the opposing front and rear edges, each handle flange including a handle recess (A, Fig 12 below) which is capable of being grasped by hand for lifting and transporting the tray, a supporting flange area surrounding the handle recess (A, Fig 12 below).  One of ordinary skill in the art would have found it obvious to substitute the handles of Andrews with a functionally equivalent handle structure as taught by Thomas in order to facilitate handling and transport of the tray since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).


    PNG
    media_image1.png
    725
    670
    media_image1.png
    Greyscale



Regarding claim 6, Andrews discloses the tray of claim 2 and further discloses rectilinear base comprising 5 by 6 array of cells (55, Fig 3a), the flange area has a reduced width (at 23) from the square base tray footprint so as to define an open area within the square base tray footprint.  Andrews does not teach each handle flange including a supporting flange area surrounding the recess.  However, Thomas discloses cover assembly (Figs 10-12) wherein a tray member (354) has a pair of opposing handle flanges (356, 358, Fig 12) extending from opposing left and right side edges to form an outermost perimeter of the base tray along with the opposing front and rear edges, each handle flange including a handle recess (A, Fig 12 above) which is capable of being grasped by hand for lifting and transporting the tray, a supporting flange area surrounding the handle recess (A, Fig 12 above).  One of ordinary skill in the art would have found it obvious to substitute the handles of Andrews with a functionally equivalent handle structure as taught by Thomas in order to facilitate handling and transport of the tray since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 12, Andrews discloses the assembly of claim 7 and further discloses rectilinear base comprising 5 by 6 array of cells (55, Fig 3a), the flange area has a reduced width (at 23) from the square base tray footprint so as to define an open area within the square base tray footprint.  Andrews does not teach each handle flange including a supporting flange area surrounding the recess.  However, Thomas discloses cover assembly (Figs 10-12) wherein a tray member (354) has a pair of opposing handle flanges (356, 358, Fig 12) extending from opposing left and right side edges to form an outermost perimeter of the base tray along with the opposing front and rear edges, each handle flange including a handle recess (A, Fig 12 above) which is capable of being grasped by hand for lifting and transporting the tray, a supporting flange area surrounding the handle recess (A, Fig 12 above).  One of ordinary skill in the art would have found it obvious to substitute the handles of Andrews with a functionally equivalent handle structure as taught by Thomas in order to facilitate handling and transport of the tray since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

 Claim(s) 8, 13-15, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of US 2011/0180446 to Kidd et al. (Kidd).
Regarding claim 8, Andrews discloses the assembly of claim 7 but does not teaching base and lid having mating components for maintain vertical alignment.  However, Kidd discloses a container (100) having base (102) and lid (104), the base (102) and lid (104) having mating components (112, 118) for maintaining vertical alignment of each lid and base cell.  One of ordinary skill in the art would have found it obvious to incorporate mating components to Andrews as suggested by Kidd in order to keep the base and lid attached together (Kidd, ¶0024).
Regarding claim 13, Andrews discloses the assembly of claim 7 but does not teach mating support posts.  However, Kidd discloses a container (100) having base (102) and lid (104), the base (102) and lid (104) having mating support posts (112, 118) disposed between the cells (108, 110) of the base and lid arrays for maintaining alignment of each lid and base cell.  One of ordinary skill in the art would have found it obvious to incorporate mating components to Andrews as suggested by Kidd in order to keep the base and lid attached together (Kidd, ¶0024).
Regarding claim 14, Andrews discloses the assembly of claim 7 but does not teach lid tray including a flat top wall label panel area without lid cells.  However, Kidd discloses an assembly (100) and in particular discloses a lid tray (104) including a flat top wall label panel area (236) without lid cells (Fig 2).  One of ordinary skill in the art would have found it obvious to incorporate a flat top wall label panel area to Andrews lid as suggested by Kidd in order to provide labeling or printing to the assembly (Kidd, ¶0028).
Regarding claim 15, the modified Andrews further discloses label panel area (236, Kidd) disposed between rows of lid cells (110) and between front and rear lid edges (Fig 2).
Regarding claim 23, Andrews discloses the assembly of claim 7 but does not teach a hinge connecting portion between base tray and lid tray.  However, Kidd discloses assembly comprising plastic base (1040 and lid tray (102) including a hinge connecting portion (106) between the base (102) and lid tray (104).  One of ordinary skill in the art would have found it obvious to incorporate a hinge to Andrews as suggested by Kidd in order to keep the base and lid attached together.  Furthermore, the Andrews lid and base trays can be thermoformed from the same solid sheet of plastic since it has the structure as recited and product by process limitations are given little patentable weight.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Kidd and US Patent No. 6,012,583 to Ramirez.
Regarding claim 22, Andrews teaches the stack of claim 16 and further discloses rectilinear base array comprising 5 by 6 array of base cells but does not teach lid array comprising 3 by 6 array of lid cells and label panel area with lid cells.  However, Ramriez disclose an egg carton comprising a 3 by 6 array of cells.  Kidd discloses an assembly (100) and in particular discloses a lid tray (104) including a flat top wall label panel area (236) without lid cells (Fig 2).  Taken as a whole, one of ordinary skill in the art would have found it obvious to incorporate a flat top wall label panel area to Andrews lid as suggested by Kidd in order to provide labeling or printing to the assembly (Kidd, ¶0028) and reduce the 5 by 6 array to a 3 by 6 array as suggested by Ramirez to have additional room for the label panel area since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.    In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Livas.
Regarding claim 23, Andrews discloses the assembly of claim 7 but does not teach a hinge connecting portion between base tray and lid tray.  However, Livas discloses assembly comprising plastic base (3) and lid tray (2) including a hinge connecting portion (4) between the base (3) and lid tray (2).  One of ordinary skill in the art would have found it obvious to incorporate a hinge to Andrews as suggested by Livas in order to keep the base and lid attached together.  Furthermore, the Andrews lid and base trays can be thermoformed from the same solid sheet of plastic since it has the structure as recited and product by process limitations are given little patentable weight.
Regarding claim 24, the modified Andrews further discloses hinge portion (4, Livas) extends between the base and lid handle flanges (at 8, Livas) on the left of right sides of the aligned base and lid trays (Fig 1-2, Livas).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735